UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Case Number: 19-22553-CIV-MORENO

LAS ORIGINALES PIZZA, INC., a Florida
Corporation; and MONTE PIZZA, INC., a
Florida Corporation,

Plaintiffs,

VS.

BATABANO GROUP, INC., a Florida
Corporation; BATABANO GROUP II, INC., a
Florida Corporation; BATABANO GROUP
III, INC., a Florida Corporation; LUIS PENA,
individually; and YAMLIN MEDEROS,
individually,

Defendants.
/

 

ORDER STAYING CASE PENDING RELATED STATE COURT PROCEEDING

THIS CAUSE came before the Court upon Defendants’ Motion to Stay Pending Related
State Court Proceeding (D.E. 8), filed on July 31, 2019, and Defendant’s Unopposed Motion to
Take Judicial Notice of Pending Related State Court Proceeding (D.E. 9), filed on July 31, 2019.

THE COURT has considered the motions, the pertinent portions of the record, and being
otherwise fully advised in the premises, it is ADJUDGED that the motions are GRANTED.

The Court “may take judicial notice of documents filed in another court.” Baker vy.
Batmasian, No. 9:16-cv-81928, 2017 WL 696123, at *1 (S.D. Fla. Feb. 8, 2017). “Courts may
take judicial notice of public records, such as a pleading filed in another court, because such
documents are ‘capable of accurate and ready determination by resort to sources whose accuracy
cannot reasonably be questioned.’” Jd. (citing Navarro v. City of Riviera Beach, 192 F. Supp. 3d
1353, 1364 (S.D. Fla. 2016); Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1278 (11th Cir. 1999)).

The pleadings that are attached to Defendants’ motion were filed in a pending parallel state
court proceeding involving identical causes of action and issues between related parties that are

currently before this Court. See Manuel Montes de Oca Jr. v. Las Originales Pizza, Inc., No. 2018-

041326-CA-01. Thus, upon review of those pleadings in the underlying state court action, the

Court finds that, in accordance with the Supreme Court’s holding in Colorado River Conservation

District v. United States, 424 U.S. 800 (1976), the instant action is STAYED pending resolution

of the underlying state court action. Based on the foregoing, it is ADJUDGED that:

I.

I.

OL

IV.

The Clerk of this Court shall mark this cause as closed for statistical purposes and
place the matter in a civil suspense file.

The Court shall retain jurisdiction and the case shall be restored to the active docket
upon motion of a party if circumstances change so that this action may proceed to
final disposition.

This order shall not prejudice the rights of the parties to this litigation.

All pending motions are DENIED AS MOOT pending restoration of the case to the
active docket.

The parties SHALL notify the Court within six months of entry of this order, and
every three months thereafter, of the current status of the proceedings and when

this action is ready to proceed. A

DONE AND ORDERED in Chambers at Miami, Florida, this ? S- of September 2019.

Copies furnished to:

 

FEDERI ~ MORENO
UNITED STATES DISTRICT JUDGE

Counsel of Record
